





STOCK OPTION AGREEMENT







THIS AGREEMENT, dated as of the date indicated on Schedule B hereto (the “Grant
Date”), is made by and between Dollar General Corporation, a Tennessee
corporation (hereinafter referred to as the “Company”), and the individual whose
name is set forth on the signature page hereof, who is an employee of the
Company or a Subsidiary or Affiliate of the Company, hereinafter referred to as
the “Optionee”.  Any capitalized terms herein not otherwise defined in Article I
shall have the meaning set forth in the 2007 Stock Incentive Plan for Key
Employees of Dollar General Corporation and its Affiliates, as such Plan may be
amended from time to time (the “Plan”).

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

WHEREAS, the Compensation Committee of the Board of the Company (or, if no such
committee is appointed, the Board) (the “Committee”) has determined that it
would be to the advantage and best interest of the Company and its shareholders
to grant the Option provided for herein to the Optionee as an incentive for
increased efforts during his term of office with the Company or its Subsidiaries
or Affiliates, and has advised the Company thereof and instructed the
undersigned officers to issue said Option;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I
DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.

Section 1.1.  

Base Price

“Base Price” shall mean $5.00.




Section 1.2.  

Cause

“Cause” shall mean “Cause” as such term may be defined in any employment
agreement or change-in-control agreement in effect at the time of termination of
employment between the Optionee and the Company or any of its Subsidiaries or
Affiliates, or, if there is no such employment or change-in-control agreement,
“Cause” shall mean, with respect to an Optionee: (i) any act of the Optionee
involving fraud or dishonesty, or any willful failure to perform reasonable
duties assigned to the Optionee which failure is not cured within 10 business
days after receipt from the Company of written notice of such failure; (ii) any
material breach by the Optionee of any securities or other law or regulation or
any Company policy governing trading or dealing with stock, securities,
investments or the like, inappropriate disclosure or “tipping” relating to any
stock, securities or investments or the like, (iii) other than as required by
law, the carrying out by the Optionee of any activity, or the Optionee making
any public statement, which prejudices or ridicules the good name and standing
of the Company or its affiliates (including any limited partner of Parent) or
would bring such persons into public contempt or ridicule; (iv) attendance by
the Optionee at work in a state of intoxication or the Optionee otherwise being
found in











--------------------------------------------------------------------------------







possession at the Management Stockholder’s place of work of any prohibited drug
or substance, possession of which would amount to a criminal office; (v) any
assault or other act of violence by the Management Stockholder; or (vi) the
Optionee being indicted for any crime constituting (x) any felony whatsoever or
(y) any misdemeanor that would preclude employment under the Company’s hiring
policy.




Section 1.3.  

Closing Date

“Closing Date” shall mean July 6, 2007.




Section 1.4.  

Disability

“Disability” shall mean “Disability” as such term is defined in any employment
agreement between Optionee and the Company or any of its Subsidiaries, or, if
there is no such employment agreement, “Disability” as defined in the long-term
disability plan of the Company.

Section 1.5.  

Fiscal Year

“Fiscal Year” shall mean each of the fiscal years of the Company set forth on
Schedule A attached hereto.

Section 1.6.  

Good Reason

“Good Reason” shall mean “Good Reason” as such term may be defined in any
employment agreement or change-in-control agreement in effect at the time of
termination of employment between the Optionee and the Company or any of its
Subsidiaries or Affiliates, or, if there is no such employment or
change-in-control agreement, “Good Reason” shall mean (i) a reduction in the
Optionee’s base salary or target bonus level; or (ii) the relocation by the
Company of the Optionee’s principal place of employment to a site outside a
fifty mile radius from the current site of the Optionee’s principal place of
employment.  In each case other than any isolated, insubstantial and inadvertent
failure by the Company that is not in bad faith and is cured within ten (10)
business days after the Participant gives the Company notice of such event.

Section 1.7.  

Management Stockholder’s Agreement

“Management Stockholder’s Agreement” shall mean that certain Management
Stockholder’s Agreement between the Optionee and the Company.

Section 1.8.  

Option

“Option” shall mean the aggregate of the Time Option and the Performance Option
granted under Section 2.1 of this Agreement.

Section 1.9.  

Performance Option

“Performance Option” shall mean the right and option to purchase, on the terms
and conditions set forth herein, all or any part of an aggregate of the number
of shares of Common Stock set forth on Schedule B hereof opposite the term
Performance Option.











2




--------------------------------------------------------------------------------

Section 1.10.  

Pro Rata Fraction

“Pro Rata Fraction” shall mean a fraction, the numerator of which equals the
number of calendar months in the first Fiscal Year that the Optionee is employed
with (in the case of a new employee), or is employed in the promoted position
giving rise to the Option grant by (in the event of a promoted employee), the
Company or any Service Recipient and the denominator of which is equal to 12;
provided, that an Optionee shall only be deemed to have been employed in any
given calendar month if the Optionee commences initial employment (in the event
of a new employee) or commences employment into the promoted position (in the
event of a promoted employee) with the Company or any Service Recipient on or
before the fifteenth (15th) day of any calendar month occurring in the first
Fiscal Year.  In the event an Optionee commences employment (whether initial or
promoted) with the Company or any Service Recipient after the fifteenth day of
any given calendar month, then the numerator of the foregoing fraction shall
only include those calendar months immediately following the calendar month in
which the Optionee commences such employment (whether initial or promoted).    




Section 1.11.  

Secretary

“Secretary” shall mean the Secretary of the Company.

Section 1.12.  

Sponsor IRR

 “Sponsor IRR” shall mean, on any given date, a pretax compounded annual
internal rate of return of at least 25% realized by the Sponsors or any of their
affiliates after the Closing Date on any Shares held by the Sponsors or any of
their affiliates, on a per Share, fully diluted basis, based on the amount
invested by the Sponsors in the equity securities of the Company.  For the
avoidance of doubt, (a) any calculation of Sponsor IRR will for purposes of
Section 3.1(c)(ii) and 3.1(d) be calculated solely with respect to Sponsor
Shares (as defined herein) actually sold or otherwise disposed of in the
applicable transaction, and (b) Sponsor IRR will not be calculated taking into
account the receipt by the Sponsor or any of its affiliates of any management,
monitoring, transaction or other fees payable to such parties in connection with
their separate letter agreement with the Company, and shall only take into
account actual distributions paid on the shares of Common Stock indirectly held
by such parties.

Section 1.13.  

Sponsor Return

“Sponsor Return” shall mean, on any given date, all cash proceeds actually
received by the Sponsors or any of their affiliates after the Closing Date,
including the receipt of any cash dividends or other cash distributions thereon,
on a per Share, fully diluted basis, in an amount that equals or exceeds the
product of 2.5 and the Base Price.  For the avoidance of doubt, (a) any
calculation of Sponsor Return will for purposes of Section 3.1(c)(ii) and 3.1(d)
be calculated solely with respect to Sponsor Shares actually sold or otherwise
disposed of in the applicable transaction, and (b) Sponsor Return will not be
calculated taking into account the receipt by the Sponsor or any of its
affiliates of any management, monitoring, transaction or other fees payable to
such parties in connection with their separate letter agreement with the
Company, and shall only take into account actual distributions paid on the
shares of Common Stock indirectly held by such parties.

 

Section 1.14.  

Time Option

“Time Option” shall mean the right and option to purchase, on the terms and
conditions set forth herein, all or any part of an aggregate of the number of
shares of Common Stock set forth on Schedule B hereof opposite the term Time
Option.





3




--------------------------------------------------------------------------------

ARTICLE II
GRANT OF OPTIONS

Section 2.1.  

Grant of Options

For good and valuable consideration, on and as of the Grant Date the Company
irrevocably grants to the Optionee the following Stock Options:  (a) the Time
Option and (b) the Performance Option, in each case on the terms and conditions
set forth in this Agreement.

Section 2.2.  

Exercise Price

Subject to Section 2.4, the exercise price of the shares of Common Stock covered
by the Option (the “Exercise Price”) shall be as set forth on Schedule B hereof,
which shall be the Fair Market Value on the Grant Date.

Section 2.3.  

No Guarantee of Employment

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without cause, subject to the applicable provisions of, if any, the Optionee’s
employment agreement with the Company or offer letter provided by the Company to
the Optionee.

Section 2.4.  

Adjustments to Option

The Option shall be subject to the adjustment provisions of Sections 8 and 9 of
the Plan, provided, however, that in the event of the payment of an
extraordinary dividend by the Company to its stockholders, then: the Exercise
Prices of the Option shall be reduced by the amount of the dividend paid, but
only to the extent the Committee determines it to be permitted under applicable
tax laws and not have adverse tax consequences to the Optionee under Section
409A of the Code; and, if such reduction cannot be fully effected due to such
tax laws and it will not have adverse tax consequences to the Optionee, then the
Company shall pay to the Optionee a cash payment, on a per Share basis, equal to
the balance of the amount of the dividend not permitted to be applied to reduce
the Exercise Price of the applicable Option as follows: (a) for each Share
subject to a vested Option, immediately upon the date of such dividend payment;
and (b), for each Share subject to an unvested Option, on the date on which such
Option becomes vested and exercisable with respect to such Share.

ARTICLE III
PERIOD OF EXERCISABILITY

Section 3.1.  

Commencement of Exercisability

(a)

So long as the Optionee continues to be employed by the Company or any other
Service Recipients, the Option shall become exercisable pursuant to the
following schedules:

(i)

Time Option.  The Time Option shall become vested and exercisable with respect
to 20% of the Shares subject to such Option on each of the first five
anniversaries of the date set forth on Schedule B (the “Hire or Promotion
Date”).





4




--------------------------------------------------------------------------------

(ii)

Performance Option.  If the Company, on a consolidated basis, achieves its
annual EBITDA targets as set forth in Schedule A attached hereto (each an
“EBITDA Target” or “Annual Performance Target”) for the applicable given Fiscal
Year, then the Performance Option shall be eligible to become vested and
exercisable as to a percentage of the Shares subject to such Option at the end
of each of the six Fiscal Years as follows:

(A)

in respect of the first Fiscal Year, a Pro Rata Fraction of 20% of the Shares
subject to the Option (the “Initial Tranche”);

(B)

in respect of each of the second through fifth Fiscal Years, 20% of the Shares
subject to the Option; and

(C)

in respect of the sixth Fiscal Year, the portion of the Initial Tranche in
excess of the Pro Rata Fraction of the Initial Tranche that did not become
vested in respect of the first Fiscal Year.

Notwithstanding the foregoing, in the event that an EBITDA Target is not
achieved in a particular Fiscal Year, then that portion of the Performance
Option that was eligible to vest but failed to vest due to the Company’s failure
to achieve its EBITDA Target shall nevertheless vest and become exercisable at
the end of any subsequent Fiscal Years if the cumulative EBITDA Target (each a
“Cumulative EBITDA Target”) set forth on Schedule A attached hereto is achieved
on a cumulative basis at the end of such Fiscal Year with respect to all then
completed Fiscal Years.  In addition, for the avoidance of doubt, except as
otherwise provided in Section 3.1(b) below, no portion of the Performance Option
shall become vested and exercisable at any time unless the Optionee remains
employed with the Company or the applicable Service Recipient through the date
on which it is determined that the applicable EBITDA or Cumulative EBITDA Target
of the immediately preceding Fiscal Year has been achieved.

(b)

Notwithstanding any of the foregoing, upon a termination of the Optionee’s
employment at any time by reason of death or Disability:

(i)

that 20% portion of the Time Option that would have become exercisable on the
next anniversary date of the Hire or Promotion Date if the Optionee had remained
employed with the Company or the applicable Service Recipient through such date
will become vested and exercisable; and

(ii)

that portion of the Performance Option, if any, that would have become
exercisable in respect of the Fiscal Year in which the Optionee’s employment
terminates if the Optionee had remained employed with the Company or the
applicable Service Recipient through such date, shall remain outstanding through
the date the Company determines whether the Annual Performance Target or
Cumulative EBITDA Target is met for such Fiscal Year, and shall become
exercisable on such date if and only if, and only to the extent that, the Annual
Performance Target or Cumulative EBITDA Target is met for such Fiscal Year in
accordance with Section 3.1(a)(ii) above; provided, however, that if such Annual
Performance Target or Cumulative EBITDA Target is not met for such Fiscal Year,
that portion of the Performance Option shall remain unvested and shall be
forfeited upon such date.




(c)

Notwithstanding any of Section 3.1(a) or (b) above, upon the earlier occurrence
of a Change in Control:

(i)

the Time Option shall become immediately exercisable as to 100% of the shares of
Common Stock subject to such Option immediately prior to a Change in Control
(but only to the extent such Option has not otherwise terminated or become
exercisable); and





5




--------------------------------------------------------------------------------

(ii)

the Performance Option shall become immediately exercisable as to 100% of the
shares of Common Stock subject to such Option immediately prior to a Change in
Control (but only to the extent such Option has not otherwise terminated or
become exercisable) if as a result of the Change in Control, (x) the Sponsor
achieves the Sponsor IRR on 100% of the Sponsors’ aggregate investment, directly
or indirectly, in the equity securities of the Company (the “Sponsor Shares”)
and (y) the Sponsor earns an Sponsor Return on 100% of the Sponsor Shares;
provided, however, that in the event that there occurs a Change in Control
wherein more than 50% but less than 100% of the Common Stock or other voting
securities of the Company or Buck Holdings, L.P. is sold or otherwise disposed
of, then, the Performance Option will become vested (to the extent not already
previously vested pursuant to Section 3.1(a) or (d)) up to the same percentage
of Sponsor Shares on which such Sponsor Return and Sponsor IRR has been so
achieved.

(d)

Notwithstanding any of Section 3.1(a), (b) or (c) above, if after a Public
Offering (as such term is defined in the Management Stockholder’s Agreement),
the Sponsor or its affiliates, through one transaction or a series of
transactions, sells Shares and achieves the Sponsor Return and the Sponsor IRR
on any percentage of Sponsor Shares, so long as the Optionee has remained
employed with the Company or the applicable Service Recipient through the
relevant sale date, then, the Performance Option will become vested (to the
extent not already previously vested pursuant to Section 3.1(a) or (c)) up to
the same percentage of Sponsor Shares on which such Sponsor Return and Sponsor
IRR has been so achieved.  

(e)

Notwithstanding the foregoing but except as provided in Section 3.1(b), no
Option shall become exercisable as to any additional shares of Common Stock
following the termination of employment of the Optionee for any reason and any
Option, which is unexercisable as of the Optionee’s termination of employment,
shall immediately expire without payment therefor.

Section 3.2.  

Expiration of Option

Except as otherwise provided in Section 5 or 6 of the Management Stockholder’s
Agreement, the Optionee may not exercise the Option to any extent after the
first to occur of the following events:

(a)

The tenth anniversary of the Grant Date so long as the Optionee remains employed
with the Company or any Service Recipient through such date;

(b)

The first anniversary of the date of the Optionee’s termination of employment
with the Company and all Service Recipients, if the Optionee’s employment is
terminated by reason of death or Disability (unless earlier terminated as
provided in Section 3.2(h) below);

(c)

Immediately upon the date of the Optionee’s termination of employment by the
Company and all Service Recipients for Cause;

(d)

Immediately upon the date of the Optionee’s termination of employment by the
Company and all Service Recipients by the Optionee without Good Reason (except
due to death or Disability);

(e)

Ninety (90) days after the date of an Optionee’s termination of employment by
the Company and all Service Recipients without Cause (for any reason other than
as set forth in Section 3.2(b));





6




--------------------------------------------------------------------------------

(f)

Ninety (90) days after the date of an Optionee’s termination of employment with
the Company and all Service Recipients by the Optionee for Good Reason;

(g)

The date the Option is terminated pursuant to Section 6 or 7 of the Management
Stockholder’s Agreement; or

(h)

At the discretion of the Company, if the Committee so determines pursuant to
Section 9 of the Plan.

ARTICLE IV
EXERCISE OF OPTION

Section 4.1.  

Person Eligible to Exercise

During the lifetime of the Optionee, only the Optionee (or his or her duly
authorized legal representative) may exercise an Option or any portion thereof.
 After the death of the Optionee, any exercisable portion of an Option may,
prior to the time when an Option becomes unexercisable under Section 3.2, be
exercised by his personal representative or by any person empowered to do so
under the Optionee’s will or under the then applicable laws of descent and
distribution.

Section 4.2.  

Partial Exercise

Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

Section 4.3.  

Manner of Exercise

An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his or her office or designee all of the
following prior to the time when the Option or such portion becomes
unexercisable under Section 3.2:

(a)

Notice in writing signed by the Optionee or the other person then entitled to
exercise the Option or portion thereof, stating that the Option or portion
thereof is thereby exercised, such notice complying with all applicable rules
established by the Committee;

(b)

(i) Full payment (in cash or by check or by a combination thereof) for the
shares with respect to which such Option or portion thereof is exercised or (ii)
indication that the Optionee elects to have the number of Shares that would
otherwise be issued to the Optionee reduced by a number of Shares having an
equivalent Fair Market Value to the payment that would otherwise be made by
Optionee to the Company pursuant to clause (i) of this subsection (b);

(c)

(i) Full payment (in cash or by check or by a combination thereof) to satisfy
the minimum withholding tax obligation with respect to which such Option or
portion thereof is exercised; or (ii) solely in the event that the Optionee’s
employment terminates under circumstances identified in Section 3.2(b), (e) or
(f) above, notice in writing that the Optionee elects to have the number of
Shares that would otherwise be issued to the Optionee reduced by a number of
Shares having an equivalent Fair Market Value to the payment that would
otherwise be made by Optionee to the Company pursuant to clause (i) of this
subsection (c);





7




--------------------------------------------------------------------------------

(d)

A bona fide written representation and agreement, in a form satisfactory to the
Committee, signed by the Optionee or other person then entitled to exercise such
Option or portion thereof, stating that the shares of Common Stock are being
acquired for his own account, for investment and without any present intention
of distributing or reselling said shares or any of them except as may be
permitted under the Securities Act of 1933, as amended (the “Act”), and then
applicable rules and regulations thereunder, and that the Optionee or other
person then entitled to exercise such Option or portion thereof will indemnify
the Company against and hold it free and harmless from any loss, damage, expense
or liability resulting to the Company if any sale or distribution of the shares
by such person is contrary to the representation and agreement referred to
above; provided, however, that the Committee may, in its reasonable discretion,
take whatever additional actions it deems reasonably necessary to ensure the
observance and performance of such representation and agreement and to effect
compliance with the Act and any other federal or state securities laws or
regulations; and

(e)

In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the option.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such shares.  Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (d) above and the agreements herein.
The written representation and agreement referred to in subsection (d) above
shall, however, not be required if the shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such shares.

Section 4.4.  

Conditions to Issuance of Stock Certificates

The shares of stock deliverable upon the exercise of an Option, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares, which have then been reacquired by the Company.  Such shares shall be
fully paid and nonassessable.  The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased (if
certified, or if not certified, register the issuance of such shares on its
books and records) upon the exercise of an Option or portion thereof prior to
fulfillment of all of the following conditions:

(a)

The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its reasonable and good faith
discretion, determine to be necessary or advisable;

(b)

The execution by the Optionee of the Management Stockholder’s Agreement and a
Sale Participation Agreement; and

(c)

The lapse of such reasonable period of time following the exercise of the Option
as the Committee may from time to time establish for reasons of administrative
convenience or as may otherwise be required by applicable law.

Section 4.5.  

Rights as Stockholder

Except as otherwise provided in Section 2.4 of this Agreement, the holder of an
Option shall not be, nor have any of the rights or privileges of, a stockholder
of the Company in respect of any shares purchasable upon the exercise of the
Option or any portion thereof unless and until certificates





8




--------------------------------------------------------------------------------

representing such shares shall have been issued by the Company to such holder or
the Shares have otherwise been recorded in the records of the Company as owned
by such holder.

ARTICLE V
MISCELLANEOUS

Section 5.1.  

Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
 All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.  No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Option.  In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.

Section 5.2.  

Option Not Transferable

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.

Section 5.3.  

Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at the address given beneath his
signature hereto.  By a notice given pursuant to this Section 5.3, either party
may hereafter designate a different address for notices to be given to him.  Any
notice, which is required to be given to the Optionee, shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.3.  Any notice shall have been deemed duly
given when (i) delivered in person, (ii) enclosed in a properly sealed envelope
or wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service, or (iii) enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with fees prepaid) in an office regularly maintained by
FedEx, UPS, or comparable non-public mail carrier.

Section 5.4.  

Titles; Pronouns

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.  The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.





9




--------------------------------------------------------------------------------







Section 5.5.  

Applicability of Plan, Management Stockholder’s Agreement and Sale Participation
Agreement

The Option and the shares of Common Stock issued to the Optionee upon exercise
of the Option shall be subject to all of the terms and provisions of the Plan,
the Management Stockholder’s Agreement and a Sale Participation Agreement, to
the extent applicable to the Option and such Shares.  

Section 5.6.  

Amendment

Subject to Section 10 of the Plan, this Agreement may be amended only by a
writing executed by the parties hereto, which specifically states that it is
amending this Agreement.

Section 5.7.  

Governing Law

The laws of the State of Delaware shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

Section 5.8.  

Arbitration

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator.  Such
arbitration process shall take place within the Nashville, Tennessee
metropolitan area.  The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning.  Judgment upon
the award rendered may be entered in any court having jurisdiction thereof.
 Each party shall bear its own legal fees and expenses, unless otherwise
determined by the arbitrator.  







[Signatures on next pages.]





10




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.




DOLLAR GENERAL CORPORATION

 

 

By:

/s/ Raj Agrawal

 

 

Name:

Raj Agrawal

 

 

Title:

Vice President







ADDRESS:

 

Dollar General Corporation

100 Mission Ridge

Goodlettsville, TN 37072
























































































[Signature Page of Stock Option Agreement]








11




--------------------------------------------------------------------------------











OPTIONEE:

 

/s/ Todd J. Vasos

Todd J. Vasos







ADDRESS:

 

c/o Dollar General Corporation

100 Mission Ridge

Goodlettsville, TN 37072








































[Signature Page of Stock Option Agreement]








12




--------------------------------------------------------------------------------







Schedule A to Stock Option Agreement

Annual and Cumulative Performance Targets

The Annual and Cumulative Performance Targets are based on the Company’s
achievement of the following EBITDA targets for the following Fiscal Years:

Fiscal Year

Annual Performance Target

Cumulative Performance Target

2008

[   ]

N/A

2009

[   ]

[   ]

2010

[   ]

[   ]

2011

[   ]

[   ]

2012

[   ]

[   ]

2013

[   ]

[   ]

2014

NA

[   ]




"EBITDA" shall mean earnings before interest, taxes, depreciation and
amortization plus transaction, management and/or similar fees paid to the
Sponsor and/or its Affiliates. The Board shall, fairly and appropriately, adjust
the calculation of EBITDA to reflect, to the extent not contemplated in the
management plan, the following: acquisitions, divestitures, any change required
by GAAP relating to share-based compensation or for other changes in GAAP
promulgated by accounting standard setters that, in each case, the Board in good
faith determines require adjustment of EBITDA. The Board’s determination of such
adjustment shall be based on the Company’s accounting as set forth in its books
and records and on the financial plan of the Company pursuant to which the
Annual Performance Targets were originally established.

If the Company makes an acquisition in any year, the Annual Performance Target
for such year and Cumulative Performance Target for such year and subsequent
years will be adjusted, fairly and appropriately, by the amount of EBITDA in the
plan for the target presented to the Board at the time the acquisition is
approved by the Board. Annual Performance Targets and Cumulative Performance
Targets will also be fairly and appropriately adjusted by the Board, in
consultation with management, to the extent not contemplated in the plan for the
following: any divestitures, major capital investment programs, any change
required by GAAP relating to share-based compensation or other changes in GAAP
promulgated by accounting standard setters. In the event that any of the
foregoing action is taken, such adjustment shall be only the amount deemed
reasonably necessary by the Board, in the exercise of its good faith judgment,
after consultation of the Company’s accountants, to accurately reflect the
direct and measurable effect such event has on such Annual Performance Targets
and Cumulative Performance Targets. The intent of such adjustments is to keep
the probability of achieving the Annual Performance Targets and Cumulative
Performance Targets the same as if the event triggering such adjustment had not





A-1




--------------------------------------------------------------------------------







occurred. The Board’s determination of such necessary adjustment shall be made
within 60 days following the completion or closing of such event, and shall be
based on the Company’s accounting as set forth in its books and records and on
the Company’s financial plan pursuant to which the Annual Performance Targets
and Cumulative Performance Targets were originally established.





A-2




--------------------------------------------------------------------------------







Schedule B to Stock Option Agreement

Grant Date:

December 19, 2008

Exercise Price of Options:

[   ]

Option Grants:




Aggregate number of shares of Common Stock

for which the Time Option granted hereunder is

exercisable:

[   ]




Aggregate number of shares of Common Stock

for which the Performance Option

granted hereunder is exercisable:

 

[   ]




Hire or Promotion Date:

December 1, 2008








B-1


